Fourth Court of Appeals
                               San Antonio, Texas
                                    February 15, 2018

                                   No. 04-17-00846-CV

                     IN THE INTEREST OF M.L.Y., et al Children,


                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA02449
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
       The Appellant, C.P.’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on February 20, 2018.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court